DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 8/3/2022. Claims 21,23,24,27-34 and 36-42 are pending in the application.  Claims 21 and 33 were amended, claim 22,25, 26 and 35 were  canceled and new claims 41 and 42 were added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022  has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 8/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,687,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
Claim 21, 23,24,27-34 and 36-42 are rejected under pre-AIA  35 U.S.C. under pre-AIA  35 USC 103(a) as being unpatentable over  Matuschek et al. (US 2010/0028444A1) in view of Chang (US 5,336,510).
Regarding claims 21, 27, 41 and 42 Matuschek discloses a beverage product comprising a first azo component and a second azo component, [0093] an electrolyte and a solvent. Matuschek discloses [0131] an exemplary beverage composition that comprises a solution of a first azo-component (E110, 2.3 mg/L, which is a food grade azo dye as claimed), a second azo component (E129, 2.5 mg/L, which is a food grade azo dye as claimed ); an electrolyte (acidulants [0105][0106]); and a solvent (water [0108]). Matuschek discloses that the content of azo dyes can be varied widely and thus very well adapted to the requirements of the individual case. Preferably, they are used in an amount of 0.1 to 100 ppm, corresponding to 0.0001 % to 0.01% by weight, [0084] the upper limit of the preferred range overlapping the claimed range.
The ratio of the first azo-dye component to the second azo-dye component in the exemplary composition in Matuschek is 1:1.08.   However, Matuschek in the disclosure [0086] states that “ [I]f, which is particularly advantageous according to the invention, two azo compounds are used, their weight ratio can be varied widely and very well matched to the requirements of the individual case. Preferably, the weight ratio is 10: 1 to 1:10, more preferably 5: 1 to 1:5, and in particular 2: 1 to 1:2” which falls within or overlaps the claimed ranges in claims 22-24.  Matuschek discloses mixtures of azo dyes E110 and E129 in compositions [0022] [0023], and a potassium salt (non-nutritive sweetener Acesulfame K (which is known to be chemically the potassium salt of 6-methyl-1, 2, 3-oxathiazine-4(3H)-1, 2-dioxide) and salts of cyclamate [0077] which are generally known to be sodium or potassium salts. Salts are generally characterized as electrolytes.  Matuschek does not specifically characterize a sodium or potassium salt as an “electrolyte” in the claimed amounts.  Matuschek discloses acid components, which by definition, are electrolytes. According to the current disclosure, the salt component is sodium chloride. Potassium citrate is mentioned in exemplary embodiments. Both components are expected to ionize in solution.
However, Chang discloses flavored beverage compositions comprising azo dyes or mixture of azo dyes (column 4 lines 28-30) added at levels in the recited range, in combination with sodium chloride and potassium salt (Table 1) wherein the azo dyes remain stable in solution (abstract). Chang discloses electrolytes comprising acids and salts added  at levels of  0.3-1.5% based on the volume of the syrup, 0.03-0.3% w/w of a mineral salt such as calcium chloride or sodium chloride; and 0.1-0.2% w /w of an electrolyte such as monopotassium phosphate (column 4 line 65 through column 5 line 6). The total amount of electrolyte components fall within the claimed ranges.   It would have been obvious to one of ordinary skill in the art to modify a beverage composition in Matuschek with electrolyte additives as disclosed in Chang to prepare a beverage that supplies these electrolytes, and is color stable.   Absent evidence to the contrary, the first azo component and the second azo component in modified Matuschek are expected to remain in solution for at least 7 days under refrigeration as recited in claim 21, for at least one month under refrigeration as recited in claim 28, at least 3 months under refrigeration as recited in claim 29,and at least 6 months under refrigeration  as recited in claim 30; as the azo components are present within the stipulated proportional ranges in the instant  disclosure; and therefore inherently has the claimed effect.  
Regarding claim 31, Matuschek [0131] discloses a beverage product as claimed  further comprising a nonazo-dye colorant (beta-carotene), and Chang discloses a nonazo dye colorant riboflavin in a beverage product (Chang, column 4 lines 52-53).  
Regarding claim 32, the beverage composition in modified Matuschek contains no more than 0.12 wt. % benzaldehyde, as the disclosed composition contains no added benzaldehyde.
Regarding claims 33,34 and 36, Matuschek discloses [0131] an exemplary beverage composition that comprises a solution of a first azo-component (E110, 2.3 mg/L, which is an azo dye as claimed), a second azo component (E129, 2.5 mg/L, which is an azo dye as claimed); and a non-azo component (beta –carotene at 1ppm); an electrolyte (acidulants [0105] [0106]); and a solvent (water [0108]). Matuschek discloses that the content of azo dyes can be varied widely and thus very well adapted to the requirements of the individual case. Preferably, they are used in an amount of 0.1 to 100 ppm, corresponding to 0.0001 % to 0.01% by weight, [0084] the upper limit of the preferred range overlapping the claimed range. Matuschek discloses that if the composition of matter is a liquid, the carotenoid is preferably used in an exemplary concentration of 0.1 to 100 mg/l, corresponding to 0.01% by weight of the beverage; however its concentration can be varied [0022] [0033]. Matuschek discloses mixtures of azo dyes E110 and E129 in compositions [0022] [0023], and a potassium salt (non-nutritive sweetener Acesulfame K (which is known to be chemically the potassium salt of 6-methyl-1, 2, 3-oxathiazine-4(3H)-one 2, 2-dioxide) and salts of cyclamate [0077] which are generally known to be sodium or potassium salts. Salts are generally characterized as electrolytes.  Matuschek does not specifically characterize a sodium or potassium salt as an “electrolyte” in the claimed amounts.  Matuschek discloses acid components, which by definition, are electrolytes. According to the current disclosure, the salt component is sodium chloride. Potassium citrate is mentioned in exemplary embodiments. Both components are expected to ionize in solution. 
However, Chang discloses flavored beverage compositions comprising azo dyes or mixture of azo dyes (column 4 lines 28-30) added at levels in the recited range, in combination with sodium chloride and potassium salt (Table 1) wherein the azo dyes remain stable in solution (abstract). Chang discloses electrolytes comprising acids and salts added  at levels of  0.3-1.5% based on the volume of the syrup, 0.03-0.3% w/w of a mineral salt such as calcium chloride or sodium chloride; and 0.1-0.2% w /w of an electrolyte such as monopotassium phosphate (column 4 line 65 through column 5 line 6). The total amount of electrolyte components fall within or overlap the claimed ranges, for example at about 2% by weight.   It would have been obvious to one of ordinary skill in the art to modify a beverage composition in Matuschek with electrolyte additives as disclosed in Chang to prepare a beverage that supplies these electrolytes, and is color stable.   Absent evidence to the contrary, the azo component with a non-azo component in modified Matuschek are expected to remain in solution during refrigerated storage as claimed in claims 37-39. 
Regarding claim 36, the disclosure does not provide unexpected effects of the colorant on azo dye precipitation.  It is therefore considered a dye selected to impart a desired color in a beverage.
Regarding claim 40, the beverage composition in modified Matuschek contains no more than 0.12 wt. percentage benzaldehyde, as the disclosed composition contains no added benzaldehyde.
Claims 21, 23,24,27-34 and 36-42 are therefore prima facie obvious in view of the art.
Response to Arguments
Applicant’s arguments in view of the claims as amended  have been fully considered and are partially persuasive.  The rejections under 35 USC 112 are withdrawn.  In view of the Terminal Disclaimer filed on 8/3/2022, the double patenting rejection is withdrawn.
Applicant’s arguments are not commensurate in scope with the claimed invention. 
The disclosure (exemplary embodiments) supports a beverage product in solution form for the claimed period of time wherein the first food grade azo-dye  and the second food grade azo-dye are each selected from Red 40, Yellow 5 and Yellow 6, wherein the electrolyte salt is sodium chloride 6% by weight and wherein the ratio of the first food grade azo dye to the second food grade azo dye is about 1:9 to 9:1. The claimed invention in independent claim 21 and dependent claims is broader in scope.
The disclosure (exemplary embodiments) supports a beverage product in solution form for the claimed period of time wherein the  first food-grade azo-dye (Red 40) and a non-azo dye component (Natural Red Cherry Red)  are present in a ratio of 0.03:1, and the electrolyte salt component is present at a level of 6%, and wherein the salt component is sodium chloride.  The claimed invention in independent claim 33 and dependent claims is broader in scope. Non-azo colorants such as those claimed in claim 34 vary widely in solubility characteristics. The results with natural cherry red color cannot be extrapolated to the entire listing.
For these reasons, applicant’s arguments are not fully persuasive. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793